 

EXHIBIT 10.10

Executive Compensation Arrangements

The Company’s compensation program can be generally described as being comprised
of two primary components: (a) base salary and benefits, and (b) executive
incentive compensation programs. Base salary and benefits include items such as
retirement plan benefits and insurance programs, and are intended to adequately
compensate executive officers and employees for capable performance of their
core duties and responsibilities associated with their positions. Named
executive officer, Messrs Murphy and Shencavitz and six other participating
officers participated in a three-tiered executive incentive plan for 2005. The
first tier provided for an incentive payment determined by meeting a certain
earnings threshold. The second tier provided for an additional incentive payment
based upon individually assigned goals such as loan and deposit growth, quality
measures, and implementation of strategic plan initiatives. A third tier
represented payments for achieving financial results in excess of 10% over 2004
net income results. Individual payments to named executive officers, Messrs
Murphy and Shencavitz, along with other participating officers, under this
three-tier program ranged from 9.95% to 13.95% of base salary.

Mr. Hurley did not participate in the above-described incentive programs for
2003, 2004 or 2005. He participated in an individually designed "pay for
performance" program spanning 2004 and 2005, resulting in a payment of 25% of
salary in 2005. Mr. Read did not participate in any plan for 2005.